COBB, Judge.
Springate appeals from an order summarily denying his motion to correct sentence. He was sentenced as an habitual felony offender based on out-of-state prior convictions. We vacate the sentence, because Springate was sentenced pursuant to the 1989 amendment to the habitual felony offender statute which the supreme court held unconstitutional in State v. Johnson, 616 So.2d 1 (Fla.1998), and the state concedes that he would not be subject to an enhanced sentence under the prior, constitutional statute which did not allow habitualization based solely on out-of-state convictions. § 775.084(l)(a)l, Fla.Stat. (Supp.1988).
Accordingly, we vacate the sentence and remand for resentencing in accordance with the valid laws in effect at the time of the original sentencing.
SENTENCE VACATED; REMANDED.
PETERSON and GRIFFIN, JJ., concur.